Opinion issued May 23, 2019




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-17-00643-CV
                            ———————————
                     LAMAR CARVER BUNTS, Appellant
                                         V.
                     SENSIMONE B. WILLIAMS, Appellee


                    On Appeal from the 247th District Court
                             Harris County, Texas
                       Trial Court Case No. 2015-22036


                          MEMORANDUM OPINION

      LaMar Carver Bunts (“Father”) and Sensimone Williams (“Mother”) are the

parents of a daughter (“Beth”) born in 2009.1 In 2015, Mother filed suit against

Father, requesting the trial court to adjudicate the parent-child relationship between


1
      Beth is a pseudonym. See TEX. FAM. CODE § 109.002(d).
Father and Beth and to determine, inter alia, whether Mother was entitled to

retroactive child support against Father. Mother also requested that Father be

prohibited from taking Beth to Brazil, a country to which Father has ties. Following

a bench trial, the trial court signed a judgment adjudicating Father’s parentage,

awarding Mother retroactive child support, prohibiting Father from taking Beth to

Brazil, and addressing other issues related to conservatorship, possession, and

support. The trial court filed findings of fact and conclusions of law in support of its

judgment.

      In four issues, Father challenges the trial court’s judgment. He contends that

the trial court abused its discretion by awarding Mother $52,508 in retroactive child

support and by prohibiting him from taking Beth to Brazil. He also complains that

the trial court should have filed additional findings of fact and conclusions of law.

      We affirm.

                                        Background

      Mother and Father have never been married to one another nor have they ever

lived together. However, Mother and Father have known each other since they were

teenagers. They attended the same high school and the same college. They

maintained their relationship when each went to different graduate schools and then

began their professional careers.




                                           2
      At the time of Beth’s birth in September 2009, Mother lived in New Jersey,

and Father lived in California. Father was present at Beth’s birth, and he was named

as her father on her birth certificate. After the birth, Father continued to live in

California and would travel to see Beth in New Jersey, staying in Mother’s home

when he came to visit.

      When Beth was six months old, Mother accepted a job in Virginia, and she

and Beth moved there. Father continued to travel from California to see Beth, staying

in Mother’s home when he visited. Father also maintained frequent telephone and

video contact with Beth.

      Mother was primarily responsible for facilitating decisions relating to Beth’s

basic needs, such as her education and her medical care. Mother kept Father

informed about issues important to Beth’s development and well-being, and Father

agreed with the decisions and choices Mother made regarding Beth’s upbringing.

Father would attend medical appointments and school activities with Beth when he

could. They would all celebrate important events together, such as birthdays. In

short, during this time, Mother and Father amicably co-parented Beth.

      As an infant, Beth was in daycare in New Jersey. She was also in daycare in

Virginia. In 2012, Mother researched preschools for Beth and found one that she

liked, the Congressional School. Mother and Father signed a contract with the




                                         3
school, indicating that they were each individually liable for Beth’s tuition of

$20,000 to $22,000 per year.

       In 2012, Beth was diagnosed with sensory processing disorder. To treat the

disorder, Beth was prescribed occupational therapy. Mother and Father agreed that

Beth should have occupational therapy, but Mother paid for the therapy. Beth met

her goals for the therapy, and it was discontinued in 2014.

       In September 2014, Mother informed Father that he could no longer stay in

her home when he came to visit Beth. Mother would later testify that she made this

decision after Father stayed out all night while visiting Beth and would not answer

Mother’s calls. Father continued to visit Beth, but he stayed in a hotel when he came

to visit.

       Mother learned in 2014 that her employer required her to move to Houston in

June 2015. Father was informed of the upcoming move. While still living in

Virginia, Mother began to research and visit possible schools for Beth in Houston.

Father participated in visiting the schools, and the parents agreed on a school for

Beth in Houston. Once in Houston, Beth again needed occupational therapy.

       Up to this point, there had never been a court order adjudicating Father’s

paternity. Nor had there been a court order requiring Father to provide financial

support for Beth. However, since Beth’s birth, Father had provided periodic financial

support for certain of Beth’s needs. When Beth was born, Father gave Mother $5,000


                                         4
that he had received from his insurance company. Father also provided secondary

health insurance to Beth from 2009 until 2013.

      Father on occasion paid for Beth’s daycare in New Jersey and in Virginia, but

Mother paid for most of the daycare costs. Father also paid school tuition at the

Congressional School. Father offered evidence at trial indicating that his tuition

payments for several years totaled around $60,000.

      In her trial testimony, Mother stated that Father’s financial support was

discretionary, given only when Father chose to provide it and only for expenses he

chose to cover. If Father did not pay for an expense associated with Beth’s care, then

Mother paid for it. Mother described Father’s financial support as sporadic and

unreliable. She said that Father never gave her money to cover costs associated with

Beth’s basic daily living expenses, such as food or shelter.

      In April 2015, Mother filed suit against Father in Harris County, Texas.

Mother sought an adjudication of Father’s parentage and requested orders relating

to issues of conservatorship, possession, and child support, including retroactive

child support. Father filed suit against Mother in Virginia, seeking joint custody of

Beth. Mother and Beth moved to Houston in early June 2015 as planned. Ultimately,

it was determined that the Harris County court had jurisdiction over the parents’

dispute.




                                          5
       Before trial, the parties engaged in mediation, and temporary orders were

signed in February 2016. The orders required Father to pay child support and to

reimburse Mother for the cost of Beth’s health insurance premiums.

    At the beginning of trial, the trial court accepted, among others, the following

stipulations of the parties:

•      The parents will be Beth’s joint managing conservators;

•      Mother will have the exclusive right to designate Beth’s primary residence
       and the right to receive child support from Father;

•      Father will have standard visitation “with expansions”;

•      Father’s net monthly resources exceed the maximum monthly amount for
       guideline child support at $8,550; and

•      Father should pay Mother prospective monthly child support of $1,710
       pursuant to the Texas Family Code guidelines.

          Among the disputed issues remaining to be tried were the following:

•      Whether retroactive child support should be awarded and, if so, how much.

•      Whether passport controls and travel restrictions should be imposed with
       respect to Beth.

       A two-day bench trial was held in July 2016. The trial court heard the

testimony of Mother, Father, and Beth’s current occupational therapist.

Documentary evidence was also offered by both parents.




                                         6
      The trial court signed a final judgment on May 16, 2017, adjudicating Father’s

parentage of Beth. Among its provisions, the judgment also awarded Mother

$52,508.00 in retroactive child support as follows:

      The Court finds that no order adjudicating [Father] or ordering any
      support for the minor child was in place until February 2016.

      The Court finds that the parties agreed and stipulated that throughout
      the child’s life, [Father’s] average monthly income exceeded the
      statutory cap and that the parties agreed that periodic monthly child
      support going forward would be set at $1,170.00 as set forth herein.

      The Court further finds that throughout the child’s life, [Father] earned
      at the statutory cap set forth in the Texas family code prior to the
      September 1, 2013, amendment and after.

      The Court further finds that since February 2016, [Father] has paid
      periodic child support and reimbursed [Mother] for the cost of covering
      the child on her health insurance policy.

      The Court further finds that [Father] knew he was the father from the
      date of the child’s birth and the Court finds that his obligation had
      support been ordered would have been $115,590.00 in child support;
      and, $15,120.00 in reimbursement for the health insurance premium
      carried by [Mother].

      The Court also finds that [Father] did provide actual support in the
      amount of $78,202.00 since the child’s birth.

      The Court also finds that in light of [Father’s] education, employment
      history and assets, the payment of retroactive child support will not
      place an undue hardship on him.

      Accordingly, the Court, finds it is in the best interest of the child,
      THEREFORE IT IS ORDERED that [Father] pay to [Mother]
      retroactive child support in the amount of Fifty-Two Thousand Five
      Hundred Eight & No/100 Dollars ($52,508.00), such amount


                                         7
      representing the difference between the actual amounts paid and the
      amount that could have been ordered.

      In its separately filed findings of fact and conclusions of law, the trial court

supported the award of retroactive child support as follows:

      1.4 Findings Supporting Award of Retroactive Child Support

      Prior to this lawsuit [Father] had not been previously ordered to pay
      support for the child.

      Prior to this lawsuit [Father] had not been party to a suit in which
      support had been ordered.

      1.5 Findings Supporting Amount of Retroactive Child Support

      [Father] was aware he was the child’s father from her birth and never
      denied that he was.

      It was undisputed that [Father] owns property in California, Arizona
      and Brazil.

      [Father] paid the agreed temporary child support amount of $1,710 per
      month after mediation in January 2016, paid his attorneys and signed a
      residential lease obligating him to pay $2,300 per month.

      [Father] paid reimbursement to [Mother] for health insurance during
      the temporary orders.

      No evidence was offered that [Father] was unable to meet his financial
      obligations during the temporary orders at any other relevant time.

      No evidence was presented that [Father] has established or contributed
      to any educational fund or trust.

      [Mother] has established a college savings fund and trust for the child.

      It was undisputed that [Father] earned at the statutory cap pursuant to
      the guidelines in the Family Code from the time of the child’s birth.
                                          8
      [Father] is highly educated and admitted that he is confident in his
      employability.

      Prior to the temporary order issued by [the trial court] [Father] did not
      regularly reimburse [Mother] for health expenses for the child not
      covered by insurance.

      In its judgment, the trial court also enjoined the parents from taking Beth to

certain countries, including Brazil, a country to which father has business and

personal ties. Regarding the travel injunction, the judgment provides:

      [Mother] and [Father] may travel internationally with the child and both
      [Mother] and [Father] are enjoined and IT IS ORDERED that both
      [Mother] and [Father] shall not take the child to:

      1) Any country which is not a signatory member of The Hague
      Convention on International Abduction;

      2) The following Hague Convention signatory countries who have
      demonstrated patterns of non-compliance with The Hague Convention
      in the areas of judicial and law enforcement performance—Brazil;

      3) The following Hague Convention signatory countries in which a
      Hague Convention return order has not been enforced against the
      fleeing parent: Brazil, Romania and Ukraine.

      4) The following Hague Convention signatory countries that have more
      than 8 return applications pending and have been pending for more than
      5 years: Brazil.

      Supporting the travel restriction to Brazil, the trial court also made the

following findings of fact:




                                         9
      1.7. Findings Supporting Court’s Restriction [of] Child’s Travel

      The evidence established that [Father] has a substantial affinity for
      Brazil.

      The evidence established that [Father] has traveled there extensively.

      The evidence established that [Father] owns property in Brazil.

      The Court believed the testimony that [Father] has a network including
      business contacts and a longstanding affiliation with a Brazilian music
      group.

      The Court found credible [Mother’s] concern that it would be very
      difficult to get the child back should [Father] overstay a visit to Brazil
      with the child.

      Father now appeals the judgment. Specifically, he challenges the trial court’s

award of retroactive child support and the imposition of the travel restriction to

Brazil. He also asserts that the trial court should have filed supplemental findings of

fact and conclusions of law.

                            Retroactive Child Support

      In his first two issues, Father contends that the trial court abused its discretion

in awarding retroactive child support to Mother, and he asserts that the evidence was

not sufficient to support the amount of retroactive child support awarded.

A.    Standard of Review

      We review a trial court’s decision awarding retroactive child support under an

abuse of discretion standard. Young v. Terral, No. 01-14-00591-CV, 2015 WL
8942625, at *2 (Tex. App.—Houston [1st Dist.] Dec. 8, 2015, no pet.) (mem. op.)
                                          10
(citing Worford v. Stamper, 801 S.W.2d 108, 109 (Tex. 1990)). A trial court abuses

its discretion when it acts in an arbitrary or unreasonable manner or when it acts

without reference to any guiding principles. Worford, 801 S.W.2d at 109.

      When applying an abuse-of-discretion standard, challenges to the legal and

factual sufficiency of the evidence are not independent grounds of error but are

factors used in assessing whether the trial court abused its discretion. Ayala v. Ayala,

387 S.W.3d 721, 726 (Tex. App.—Houston [1st Dist.] 2011, no pet.); Stamper v.

Knox, 254 S.W.3d 537, 542 (Tex. App.—Houston [1st Dist.] 2008, no pet.). “A trial

court does not abuse its discretion when there is some evidence of a substantive and

probative character to support the trial court’s judgment.” Ayala, 387 S.W.3d 721 at

726. An abuse of discretion does not occur when the trial court’s decision is based

on conflicting evidence. Davis v. Huey, 571 S.W.2d 859, 862 (Tex. 1978).

      To determine whether a trial court abused its discretion because the evidence

is legally or factually insufficient to support its decision, we consider (1) whether

the trial court had sufficient evidence upon which to exercise its discretion and (2)

whether it erred in its application of that discretion. See Bush v. Bush, 336 S.W.3d
722, 729 (Tex. App.—Houston [1st Dist.] 2010, no pet.); Moroch v. Collins, 174
S.W.3d 849, 857 (Tex. App.—Dallas 2005, pet. denied). We conduct the applicable

sufficiency review when considering the first prong of the test. See Bush, 336
S.W.3d at 729; Moroch, 174 S.W.3d at 857. We then determine whether, based on


                                          11
the evidence, the trial court made a reasonable decision. See In re S.T., 508 S.W.3d
482, 489 (Tex. App.—Fort Worth 2015, no pet.); Moroch, 174 S.W.3d at 857.

B.    Entitlement to Retroactive Child Support

      Once parentage is established, “the court may order retroactive child support

as provided by Chapter 154.” TEX. FAM. CODE § 160.636(g). Family Code Section

154.009(a) provides that “the court may order a parent to pay retroactive child

support if the parent: (1) has not previously been ordered to pay support for the child;

and (2) was not a party to a suit in which support was ordered.” Id. § 154.009(a).

Here, the trial court found—and it is undisputed—that these two criteria are satisfied.

      In his first issue, Father intimates that the trial court abused its discretion in

awarding retroactive child support because he provided financial support to Beth in

the context of a co-parenting relationship with Mother in which there was an

understanding of how they would parent and provide for Beth without the need of a

court order. Father points out that Mother never sought court-ordered support before

their relationship became acrimonious in 2014. Father cites evidence showing that,

until their relationship became problematic, he and Mother had harmoniously co-

parented Beth since her birth in 2009. He points to specific evidence of financial

support that he provided to Beth without a court order. Father claims that there had

been no need for court-ordered child support because he and Mother “successfully

worked together to parent and provide support and necessities” for Beth. Based on


                                          12
this evidence, Father appears to make an estoppel-like argument that it was an abuse

of discretion for the trial court could to award retroactive child support under the

circumstances of his co-parenting relationship with Mother.

      We agree with Father that retroactive child support is not mandatory; rather,

it is based on factual determinations made by the trial court based on the evidence.

See Garza v. Blanton, 55 S.W.3d 708, 710 (Tex. App.—Corpus Christi 2001, no

pet.). But we disagree that any understanding that the parents had about Father’s

financial contributions in the context of their co-parenting relationship or Mother’s

acceptance of support without a court order necessarily precluded the trial court from

exercising its discretion to award retroactive child support. Cf. Office of Attorney

Gen. of Tex. v. Scholer, 403 S.W.3d 859, 863 (Tex. 2013) (holding that equitable

estoppel cannot be used as affirmative defense in child-support enforcement

actions). Instead, as discussed infra, the Family Code guides the trial court’s

discretion in determining what, if any, retroactive support to order. See TEX. FAM.

CODE § 154.131.

      We overrule Father’s first issue.

C.    Amount of Retroactive Support

      The trial court’s judgment states that the court found it was in Beth’s best

interest for Father to pay Mother $52,508 in retroactive child support. The judgment

reveals that this amount was calculated by taking $115,590—the amount the trial


                                          13
court determined Father would have paid in child support had there been a court

order in place—adding $15,120 in health insurance premiums Mother paid for Beth,

and then subtracting $78,202, the amount of actual support the trial court found

Father had provided. In his second issue, Father asserts that the trial court abused its

discretion in calculating “the amount and duration” of the $52,508 retroactive child

support award because it is not supported by sufficient evidence.

      Applicable Legal Principles

      When ordering retroactive child support, the trial court “shall use the child

support guidelines provided by Chapter 154, together with any relevant factors.”

TEX. FAM. CODE 160.636(h). Family Code Section 154.131(a) provides that the child

support guidelines are intended to guide the court in determining the amount of

retroactive child support, if any, to be ordered. TEX. FAM. CODE § 154.131(a). In

determining whether to order retroactive child support, the court must “consider the

net resources of the obligor during the relevant time period” and whether:

      (1) the mother of the child had made any previous attempts to notify the
      obligor of his paternity or probable paternity;

      (2) the obligor had knowledge of his paternity or probable paternity;

      (3) the order of retroactive child support will impose an undue financial
      hardship on the obligor or the obligor’s family; and

      (4) the obligor had provided actual support or other necessaries before
      the filing of the action.



                                          14
Id. § 154.131(b)(1)–(4); see id. § 154.123(b)(1)–(17) (listing nonexclusive factors

court may consider in applying guidelines). Section 154.131(b) does not bind the

trial court to the listed factors in determining retroactive child support but is merely

intended to guide the trial court in determining the amount of retroactive child

support. In re J.H., 264 S.W.3d 919, 924–25 (Tex. App.—Dallas 2008, no pet.).

With these principles in mind, we determine whether the trial court properly

exercised its discretion by ordering Father to pay $52,508 in retroactive child

support.

      Father was aware of his paternity

      In her petition, Mother requested retroactive child support “from the birth of

the child to the present.” The trial court made the undisputed finding that Father

“was aware he was the child’s father from her birth and never denied that he was.”

See TEX. FAM. CODE § 154.131(b)(2).

      Father’s net resources and the child support guidelines

      The record shows that the trial court considered the child support guidelines

and Father’s net resources in ordering the retroactive support. See id. § 154.131(a)–

(b). The trial court found that it “was undisputed that [Father] earned at the statutory

cap pursuant to the guidelines in the Family Code from the time of [Beth’s] birth.”

The trial court also found that the parties had stipulated that Father’s net monthly

resources were set at $8,550 because his income exceeds the maximum monthly


                                          15
amount for guideline child support. See id. § 154.125(a). Based on this amount,

under the guidelines, the parties stipulated that Father would pay $1,710 in monthly

child support. See id. § 154.125(b).

      Father challenges the finding in the trial court’s judgment that states the

amount of court-ordered support he would have paid since Beth’s birth was

$115,590. Father contends that the evidence does not support this amount. He

acknowledges that Mother presented evidence breaking down year-by-year how

much support Father would have paid under the statutory guidelines from Beth’s

birth until February 2016, when Father began paying child support under the

temporary orders. Mother’s evidence showed that Father would have paid $119,250

in court-ordered child support, not $115,590. In other words, the trial court’s finding

of $115,590 is $3,660 less than what Mother’s evidence showed the court-ordered

support would have been under the child support guidelines. Thus, the evidence

offered by Mother was some evidence of a substantive and probative character to

support the trial court’s award of retroactive support. See Ayala, 387 S.W.3d 721 at

726. And, even assuming $115,590 is inaccurate, the finding benefitted Father

because it ultimately reduced the amount of retroactive support the court ordered

him to pay. See In re Sanders, 159 S.W.3d 797, 802 (Tex. App.—Amarillo 2005, no

pet.) (noting that, because monthly amount of support parent would have paid, given




                                          16
evidence and child-support guidelines, was greater than amount of ordered

retroactive support, appellate court did not see how father was “harmed” by award).

      Father also asserts that no evidence was presented to support the trial court’s

determination that he must reimburse $15,200 in health insurance premiums to

Mother. The evidence showed that Mother has provided health insurance for Beth

since her birth and that Mother pays $228 per month for Beth’s health insurance.

Using this amount, Mother’s cost of health insurance premiums for Beth from her

birth until the entry of the temporary orders would have been over $17,000. We

conclude this is some evidence of a substantive and probative character to support

the trial court’s award of health insurance premiums. See Ayala, 387 S.W.3d 721 at

726; see also Hontanosas v. Hontanosas, No. 13-08-00309-CV, 2012 WL 432642,

*5 (Tex. App.—Corpus Christi Feb. 9, 2012, no pet.) (mem. op.) (upholding

judgment ordering father to reimburse mother for health insurance premiums she

paid for child as part of retroactive award).

      Credit for Father’s past financial support

      The trial court’s judgment also indicates that the court considered Section

154.131(b)’s fourth factor: whether Father provided financial support to Beth. See

Tex. FAM. CODE § 154.131(b)(4) (directing courts to consider actual support

provided when ordering retroactive support). In the judgment, the trial court found

that Father provided $78,202 in actual support to Beth since her birth. The trial court


                                          17
calculated the $52,508 in retroactive child support by subtracting the actual support

($78,202) it found Father provided from the sum of the amount of the court-ordered

child support Father would have paid under the guidelines ($115,590) plus the health

insurance premiums Mother paid ($15,120). In other words, this equation: ($115,590

+ $15,120) – $78,202 = $52,508.

      Father contends that he should have been given credit for more than $78,202

in actual support. He points to his documentary evidence admitted at trial showing

that he paid $81,078.43 in actual support. The evidence consists of a detailed

itemized summary of Beth’s expenses Father paid. The total at the bottom of the

summary is $81,078.43. Supporting the items listed in the summary, Father provided

his bank statements and credit card records.

      Father asserts that the summary lists only expenses that he paid for four years

before the suit was filed in April 2015; that is, he claims that he only offered evidence

of expenses he paid dating back to April 2011. He asserts that he paid for more than

$81,078.43 in expenses because he also paid for some of Beth’s expenses before

April 2011. He implies that those expenses are not in the list. However, a review of

Father’s itemized summary and supporting documentation reveals that the

$81,078.43 includes expenses predating April 2011. For example, the summary

includes (1) $5,546.43 Father paid to Mother for “reimbursement for infant doctor

treatment” on March 2, 2010; (2) $1,320.00 Father paid for one month of daycare


                                           18
on March 8, 2010; and (3) three payments of $1,390 (totaling $4,170) for daycare

Father paid in January, February, and March 2011. And there are other pre-April

2011 expenses Father listed as well.

      Father also points out that, in addition to the $81,078.43, the evidence showed

that he provided “secondary” health insurance for Beth from 2009 until 2013.

However, the evidence showed that Mother provided Beth’s primary insurance.

Father points out that he incurred expense in traveling from his home in California

to New Jersey, and then to Virginia, to visit Beth. But Mother testified that Father

combined many of these trips with business trips that he had in the area. Father

testified that he had spent 565 nights with Beth since her birth and before the suit

was filed. However, the evidence showed that, until September 2014, father stayed

at Mother’s home when visiting Beth, saving the expense of a hotel.

      In short, Father complains that the trial court did not give him “full credit” for

the $81,078.43 in support reflected in his documentary evidence. When determining

retroactive support, trial courts are not bound by the factors listed in Section

154.131(b), see In re J.H., 264 S.W.3d at 924–25, including the factor regarding

actual support provided to the child, see In re A.B., 368 S.W.3d 850, 860 (Tex.

App.—Houston [14th Dist.] 2012, no pet.) (determining that trial court was not

required to credit past support provided when determining retroactive support); In

re Sanders, 159 S.W.3d at 802 (same). Instead, the courts are directed to “consider”


                                          19
the factors in ordering retroactive support. See TEX. FAM. CODE § 154.131(b). Here,

the record shows that the trial court not only considered past support provided by

Father, it also gave him credit for past financial support.

      In its findings of fact supporting the retroactive child support, we note that the

trial court also found that Father “did not regularly reimburse [Mother] for health

expenses for the child not covered by insurance.” Mother testified that she spent

$19,439.23 for Beth’s medical expenses not covered by insurance. She said that

Father had not given her any money for those expenses. She testified that she wanted

Father to reimburse her for half of those expenses. In its discretion, the trial court

may have factored that into how much credit it gave Father for his past financial

support. Cf. id. § 154.123(b)(12) (providing that, in determining whether to deviate

from child support guidelines, court may consider “payment of uninsured medical

expenses”).

      Also, Mother testified that the support Father provided was sporadic and

unreliable. He paid for expenses at his discretion when he felt he could afford it. In

contrast, Mother paid for Beth’s daily living expenses and never received support

from Father for those costs. The evidence showed that, if Father chose not to pay for

an expense, then Mother was left to cover it.

      In short, the trial court was not required to credit the full amount of past

financial support Father claimed to have provided. Rather, the court had discretion


                                          20
to weigh the evidence and determine what amount, if any, to credit. See In re A.B.,
368 S.W.3d at 860.

      Undue hardship

      Father also claims that the award of retroactive child support “would impose

an undue hardship” on him. See TEX. FAM. CODE § 154.131(b)(3). He points to

evidence showing that, at the time of trial, he was unemployed. Father testified that

he had quit his job with an education services company, for which he had been

employed for four years, because his employer had requested that he move to Iowa.

Father testified that he had moved to Houston and was renting an apartment. Father

points out, with respect to prospective child support, he has agreed to pay the

maximum guideline child support.

      The trial court made findings of fact indicating that it considered whether the

retroactive child support would be an undue hardship to Father. Specifically, the trial

court made the following undisputed findings of fact:

      [Father] paid the agreed temporary child support amount of $1,710 per
      month after mediation in January 2016, paid his attorneys and signed a
      residential lease obligating him to pay $2,300 per month.

      [Father] paid reimbursement to [Mother] for health insurance during
      the temporary orders.

      No evidence was offered that [Father] was unable to meet his financial
      obligations during the temporary orders at any other relevant time.




                                          21
      The trial court also found, “It was undisputed that [Father] owns property in

California, Arizona and Brazil.” Father acknowledged that he owns five rental

properties, but he indicated that the properties are not making any money and have

negative values.

      The court further found that “[Father] is highly educated and [he] admitted

that he is confident in his employability.” Father testified that he attended Harvard

and then Stanford business school. The evidence indicated that Father has a strong

employment history, showing that he earned $284,960 in 2014 and $323,264 in

2015. Father testified, “I’ve got skills and a history and record and experience that

people would want. So, I feel confident in my ability.”

      Regarding the undue hardship consideration, the trial court also made the

following conclusion of law: “It is not an abuse of discretion to deny a request for

relief under the ‘hardship’ rubric without the obligor’s presenting specific evidence

at the hearing of his inability to provide for his or his family’s ‘needs’ as a result of

the retroactive support.” See In re A.B., 368 S.W.3d 856–57. Here, Father testified

that it was “very hard” to agree to maximum guideline child support when he did

not have a job, but he did not specifically testify how paying retroactive child support

would be a hardship for him. And, given his employment history and education, even

Father was confident of his employability. Thus, the evidence was sufficient for the




                                           22
trial court to have determined that retroactive child support would not be an undue

hardship on Father.

      Retroactive support awarded less than amount due for preceding four years

      Section 154.131(c) provides that

      it is presumed that a court order limiting the amount of retroactive child
      support to an amount that does not exceed the total amount of child
      support that would have been due for the four years preceding the date
      the petition seeking support was filed is reasonable and in the best
      interest of the child.

TEX. FAM. CODE § 154.131(c).

      Father acknowledges that the amount of support he would have paid under the

guidelines for the four years preceding the filing of Mother’s petition was $76,200.

The amount of retroactive child support awarded by the trial court was $52,508,

which is $23,692 less than what Father would have paid under the guidelines.

Mother contends that, under Section 154.131(c), it is presumed that the trial court’s

judgment—limiting the amount of retroactive support to less than what Father would

have paid for the four years preceding the filing of the suit—was reasonable and in

Beth’s best interest. See id.

      Father disagrees. He asserts that the “duration” of the retroactive child support

award exceeds what is permitted by Section 154.131(c). He contends that, in

calculating the amount of retroactive child support, the trial court should have

considered only what Father would have paid in support under the guidelines for the


                                          23
four years preceding the filing of Mother’s petition less the amount of support he

provided. He asserts that, under this calculation, he would not owe any retroactive

child support because his evidence showed that he provided $81,078.43 in actual

support in the four years preceding the filing of the suit.2 However, as discussed, a

review of Father’s evidence shows that some of the expenses comprising the

$81,078.43 were expenses paid by Father before the four-year period preceding the

filing of the suit. Even presuming that the support he provided exceeds the $76,200

in support Father would have paid, Father does not recognize that the trial court was

not required to credit him with the amount of support he provided in exercising its

discretion to award retroactive support. See In re A.B., 368 S.W.3d at 860; In re

Sanders, 159 S.W.3d at 802.




2
      The Section 154.131(c) presumption can be rebutted by evidence showing that the
      obligor knew or should have known that he was the father of the child for whom
      support is sought, and the obligor sought to avoid the establishment of a support
      obligation to the child. Id. § 154.131(d). Father contends that the rebuttal does not
      apply because he acknowledged that he was Beth’s father since her birth, and he
      never sought to avoid the establishment of a support obligation. In other words, he
      argues that the trial court was limited to considering only what he would have paid
      for the relevant four-year period because the rebuttal provision does not apply.
      However, Father misinterprets the rebuttal provision. The provision has been
      applied in contexts in which the obligee parent has been awarded an amount of
      retroactive child support greater than what the obligor parent would have paid
      during the relevant four-year period. See, e.g. In re A.B., 368 S.W.3d 850, 860 (Tex.
      App.—Houston [14th Dist.] 2012, no pet.). That is not what happened here. Mother
      was awarded less than the amount that Father would have paid during the four-year
      period. That is the reason the rebuttal provision is not applicable here.
                                           24
      Courts are required to interpret a statute by applying the plain meaning of the

words used in the statute. See Lippincott v. Whisenhunt, 462 S.W.3d 507, 509 (Tex.

2015). Here, the plain language of Section 154.131(c) states that “a court order

limiting the amount of retroactive child support to an amount that does not exceed

the total amount of child support that would have been due for the four years

preceding the date the petition seeking support was filed” is presumed to be

“reasonable and in the best interest of the child.” TEX. FAM. CODE § 154.131(c)

(emphasis added). The focus of the statute is on the amount of the retroactive award

as compared to the amount that the obligor parent would have been ordered to pay

under the guidelines had there been an order. Because the amount of the retroactive

child support awarded by the trial court was limited to an amount that did not exceed

the amount that Father would have paid in the four years preceding the suit, Father

has not shown that the trial court did not adhere to the intent of Section 154.131(c)

in ordering retroactive child support.

      We conclude that Father has not shown that the trial court acted in an arbitrary

or unreasonable manner or without reference to any guiding principles in

determining whether to award retroactive child support and in determining the

amount of the award. Here, the record shows that the trial court considered the

Section 154.131 factors, and there was sufficient evidence to support the trial court’s




                                          25
determinations under those factors. Accordingly, we hold that the trial court did not

abuse its discretion in ordering Father to pay retroactive child support of $52,508.

      We overrule Father’s second issue.

                             Additional Findings of Fact

      In his third issue, Father complains that the trial court did not issue additional

findings of fact. Although Father’s request for additional findings of fact is not

contained in the record, it is undisputed that the request was filed in the trial court.

      Texas Rule of Procedure 298 states, “The court shall file any additional or

amended findings and conclusions that are appropriate.” TEX. R. CIV. P. 298.

“Additional findings are not required if the original findings of fact and conclusions

of law ‘properly and succinctly relate the ultimate findings of fact and law necessary

to apprise [the party] of adequate information for the preparation of his or her

appeal.’” In re R.D.Y., 51 S.W.3d 314, 322 (Tex. App.—Houston [1st Dist.] 2001,

pet. denied) (quoting In re Marriage of Morris, 12 S.W.3d 877, 886 (Tex. App.—

Texarkana 2000, no pet.)).

      On appeal, Father asserts,

      While the trial court’s original findings offered generalized statements
      reflecting the factual basis of its decision to award retroactive child
      support, findings which [Father] challenges here on appeal, the trial
      court offered no findings demonstrating how the trial court reached its
      decision, further demonstrating [Father’s] claim that the decision is
      arbitrary and fails to abide by any guiding rules or principles.



                                           26
      Father complains that the trial court did not make “additional findings which

establish how the trial court arrived at its final calculations.” However, the

determinations made by a trial court under Section 154.131’s guidelines, evaluating

whether a parent should pay retroactive child support, are evidentiary

determinations. See J.A. v. Blount, No. 01-03-00679-CV, 2004 WL 1472166, at *2

(Tex. App.—Houston [1st Dist.] July 1, 2004, no pet.) (mem. op.). A trial court is

not required to make additional findings that relate merely to evidentiary matters or

that are aimed at tying down the court’s reasoning rather than its conclusions. See In

re S.E.K., 294 S.W.3d 926, 930 (Tex. App.—Dallas 2009, pet. denied); see also

Rafferty v. Finstad, 903 S.W.2d 374, 376 (Tex. App.—Houston [1st Dist.] 1995, writ

denied) (holding only necessary finding was ultimate issue—whether division of

marital estate was just and right—rather than evidentiary findings as to parties’

relative earning capacities, investments of separate property in community

residence, or cruelty). Thus, the trial court was not required to specify its evidentiary

determinations or detail its reasoning for making the award.

      In addition, the failure to make additional findings does not require a reversal

if the record indicates Father did not suffer injury. See In re R.D.Y., 51 S.W.3d at

322. Father must show the trial court’s refusal to file the requested additional

findings caused the rendition of an improper judgment. See id. If the refusal to file

additional findings did not prevent Father from adequately presenting his argument


                                           27
on appeal, there is no reversible error. See id. Generally, an appellant is harmed if,

under the circumstances of the case, he must guess at the reason the trial court ruled

against him. See Larry F. Smith, Inc. v. The Weber Co., 110 S.W.3d 611, 614 (Tex.

App.—Dallas 2003, pet. denied).

      Here, Father was able to adequately brief his arguments to this Court. The trial

court’s findings in its judgment and in its separately filed findings of fact show that

the trial considered the Section 154.131 guidelines. And the trial court made findings

relevant to the guidelines. The trial court’s judgment also sets out the precise

monetary figures used to calculate the amount of retroactive child support ordered.

Father did not have to guess at the basis underlying the award. Thus, Father has not

established that the trial court’s refusal to make additional findings prevented him

from adequately presenting his case on appeal. See In re R.D.Y., 51 S.W.3d at 322.

      Father’s third issue is overruled.

                              Brazil Travel Restriction

      In his fourth issue, Father challenges the trial court’s travel restriction,

enjoining him from taking Beth to Brazil. He contends that the evidence was not

sufficient to support the restriction.

A.    Standard of Review

      We review the trial court’s determination regarding the travel restriction for

abuse of discretion. See Elshafie v. Elshafie, No. 13-10-00393-CV, 2011 WL
28
5843674, at *5 (Tex. App.—Corpus Christi Nov. 22, 2011, no pet.) (mem. op.); Boyo

v. Boyo, 196 S.W.3d 409, 424 (Tex. App.—Beaumont 2006, no pet.). As stated, an

abuse of discretion occurs when a court acts without reference to any guiding rules

and principles or in an arbitrary and unreasonable manner. Worford, 801 S.W.2d at

109.

B.     Analysis

       Family Code Section 153.501(a) provides,

       In a suit, if credible evidence is presented to the court indicating a
       potential risk of the international abduction of a child by a parent of the
       child, the court, on its own motion or at the request of a party to the
       suit, shall determine under this section whether it is necessary for the
       court to take one or more of the measures described by Section 153.503
       to protect the child from the risk of abduction by the parent.

TEX. FAM. CODE § 153.501(a). One of the measures listed in Section 153.503 permits

a trial court to deny a child the ability to travel abroad. See id. § 153.503(4).

       Identifying “credible evidence” indicating a “potential risk” of international

abduction, the trial court made the following findings of fact:

       The evidence established that [Father] has a substantial affinity for
       Brazil.

       The evidence established that [Father] has traveled there extensively.

       The evidence established that [Father] owns property in Brazil.

       The Court believed the testimony that [Father] has a network including
       business contacts and a longstanding affiliation with a Brazilian music
       group.


                                           29
       The Court found credible [Mother’s] concern that it would be very
       difficult to get the child back should [Father] overstay a visit to Brazil
       with the child.

       At trial, the trial court heard evidence regarding Father’s ties with Brazil.

Mother testified that Father “has a lot of connections in Brazil. He is quite active

with a Brazilian musical group. . . . So, typically he would travel to Brazil and then

sometimes he’d stay for a month.” The evidence also showed that Father owns a

home in Brazil.

       When asked why she was concerned about Father taking Beth to Brazil,

Mother responded, “Because [Father] has a home there. He also has an established

life there[.]” Mother also testified that she is concerned that, if Father overstays his

visit or decides to stay with Beth in Brazil, “it would be very difficult for me to get

her back.”

       Father testified that he has no intention “to abscond with [Beth] to Brazil” and

stated that he has never threatened to do so. However, Father’s testimony also

confirmed his strong ties with Brazil. He testified that he wants to take Beth to visit

Brazil because “it’s a big part of [his] life” and has been a big part of his life for “two

decades.” Father testified that he speaks Portuguese, has taught Beth Portuguese

words, and “always expected that [Beth] would learn Portuguese.” Thus, evidence

was presented supporting the trial court’s findings.




                                            30
      When the record supports a determination that “credible evidence” indicates

a “potential risk” of international abduction, the trial court must then “determine

under [Section 153.501(b)] whether it is necessary for the court to take one or more

of the measures described by Section 153.503 to protect the child from the risk of

abduction by the parent.” Id. § 153.501(a).

      Section 153.501(b) provides,

      In determining whether to take any of the measures described by
      Section 153.503, the court shall consider:

          (1) the public policies of this state described by Section 153.001(a)3
          and the consideration of the best interest of the child under Section
          153.0024;

          (2) the risk of international abduction of the child by a parent of the
          child based on the court’s evaluation of the risk factors described
          by Section 153.502;

          (3) any obstacles to locating, recovering, and returning the child if
          the child is abducted to a foreign country; and

          (4) the potential physical or psychological harm to the child if the
          child is abducted to a foreign country.

Id. § 153.501(b).

3
      Section 153.001(a) states that it is the public policy of the state to assure that
      children have frequent contact with parents who act in the best interest of the child;
      to provide a safe, stable, and nonviolent environment for the child; and to encourage
      parents to share in the rights and duties of raising their child after separation or
      divorce. See TEX. FAM. CODE § 153.001(a).
4
      Section 153.002 provides that the best interest of the child shall always be the
      primary consideration in determining issues of conservatorship, possession, and
      access. See id. § 153.002.
                                            31
      Here, the record shows that the trial court focused on the third factor: “any

obstacles to locating, recovering, and returning the child if the child is abducted to

[Brazil].” See id. 153.501(b)(3). In issuing the travel restriction, the trial court

recognized in its judgment that Brazil is a signatory to the Hague Convention that

has “demonstrated patterns of non-compliance with The Hague Convention in the

areas of judicial and law enforcement performance.” The court also recognized that

Brazil is a Hague Convention signatory country in which “a Hague Convention

return order has not been enforced against the fleeing parent” and that Brazil has

“more than 8 return applications pending and [that have] been pending for more than

5 years.”

      Father asserts that there was “no evidence to support the finding that Brazil

has a history of not enforcing child custody orders or delayed applications in

returning a child.” However, the trial court’s findings are legislative facts of which

the trial court could take judicial notice sua sponte. See In re Sigmar, 270 S.W.3d
289, 301–02 (Tex. App.—Waco 2008, orig. proceeding). “Legislative facts . . . are

not normally the objects of evidentiary proof. As to them, judicial notice instead of

record evidence is the rule rather than the exception, and indisputability is not

required to justify judicial notice.” In re Graves, 217 S.W.3d 744, 750 (Tex. App.—

Waco 2007, orig. proceeding) (quoting 1 Steve Goode et al, TEXAS PRACTICE

SERIES: GUIDE TO THE TEXAS RULES OF EVIDENCE § 201.2 (3d ed. 2002)). “Evidence


                                         32
regarding the legal practices and procedures of a foreign country are legislative

facts” subject to judicial notice. In re Sigmar, 270 S.W.3d at 302 (citing Rodriquez

v. State, 90 S.W.3d 340, 360 (Tex. App.—El Paso 2001, pet. ref’d)).

      Although the rules of evidence provide a method for parties to request a court

to take judicial notice of laws of a foreign country, see TEX. R. EVID. 203, “facts

regarding another country’s compliance with the Hague Convention on the Civil

Aspects of International Child Abduction . . . are legislative facts about which a trial

or appellate court may take judicial notice without prompting by the parties,” In re

Sigmar, 270 S.W.3d at 302; Chen v. Hernandez, No. 03-11-00222-CV, 2012 WL
3793294, at *13 (Tex. App.—Austin Aug. 28, 2012, pet. denied) (mem. op.)

(agreeing that compliance with Hague Convention is legislative fact that can be

judicially noticed)). Thus, the trial court was permitted to take judicial notice of

Brazil’s noncompliance with the Hague Convention. See In re Sigmar, 270 S.W.3d

at 301–02; see also Dutton v. Dutton, 18 S.W.3d 849, 856 (Tex. App.—Eastland

2000, pet. denied) (“This court may take judicial notice, even if no one requested the

trial court to do so and even if the trial court did not announce that it would do so.”);

Trujillo v. State, 809 S.W.2d 593, 595–96 (Tex. App.—San Antonio 1991, no pet.)

(stating that trial court “could have easily rejected any inadmissible testimony by the

school teacher and taken judicial notice that Edgewood High School is an accredited

school by the state education agency”).


                                           33
      “The website for the State Department provides helpful resources regarding

international travel and the pertinent practices and procedures of other nations.” In

re Sigmar, 270 S.W.3d at 303. The State Department’s report on international child

abduction identifies Brazil as a non-compliant signatory to the Hague Convention

on the Civil Aspects of International Child Abduction and provides details of its

noncompliance. U.S. DEP’T OF STATE, ANN. REP. ON INT’L CHILD ABDUCTION at 11

(2017).5

      For instance, the report states,

      In 2016, Brazil demonstrated a pattern of noncompliance. Specifically,
      the judicial authorities in Brazil persistently failed to regularly
      implement and comply with the provisions of the Convention. As a
      result of this failure, 68 percent of requests for the return of abducted
      children under the Convention have remained unresolved for more than
      12 months. On average these cases have been unresolved for 49 months.
      Brazil has been cited as non-compliant since 2005.

Id. The State Department’s information supports the trial court’s findings concerning

obstacles to locating, recovering, and returning Beth if she is abducted to Brazil, see

TEX. FAM. CODE § 153.501(b), which in turn support the imposition of the travel

restriction under Section 153.503, see id. § 153.503(4).

      Father has not shown that the trial court acted without reference to any guiding

rules and principles or in an arbitrary and unreasonable manner by enjoining Father


5
      https://travel.state.gov/content/dam/NEWIPCAAssets/pdfs/2017%
      20ICAPRA%20Report%20-%20Final%20(1).pdf (last visited May 15, 2019).

                                          34
from taking Beth to Brazil. Accordingly, we hold that the trial court did not abuse

its discretion in ordering the travel restriction.

       We overrule Father’s fourth issue.

                                       Conclusion

       We affirm the judgment of the trial court.




                                                 Laura Carter Higley
                                                 Justice

Panel consists of Justices Keyes, Higley, and Landau.




                                            35